       Case 6:20-cv-00034-RSB-BWC Document 8 Filed 07/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 DENNIS STEVENSON,

                 Plaintiff,                                  CIVIL ACTION NO.: 6:20-cv-34

         v.

 STATE OF GEORGIA; GSP; MR. BOBBITT;
 and JONES,

                 Defendants.



                                             ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 4). Plaintiff did not file Objections to

the Report in which the Magistrate Judge recommended this Court dismiss without prejudice

Plaintiff’s cause of action based on his failure to return the required consent to collection and trust

account forms. Id. In response, Plaintiff submitted his consent to collection of fees form but not

his prison trust account statement. (Doc. 5.) Based on this submission, the Magistrate Judge

allowed Plaintiff an additional 14 days to comply with the Court’s April 8, 2020 Order, (doc. 3),

but warned Plaintiff his failure to return the trust account statement form would result in the

dismissal of his case. (Doc. 7, p. 2.) Plaintiff’s extended deadline has passed, and Plaintiff has

failed to return his trust account statement or otherwise respond to this Court’s Orders.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint based

on his failure to follow this Court’s Order and failure to prosecute, DIRECTS the Clerk of Court
      Case 6:20-cv-00034-RSB-BWC Document 8 Filed 07/16/20 Page 2 of 2



to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Plaintiff in

forma pauperis status on appeal.

       SO ORDERED, this 16th day of July, 2020.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                            2
